Citation Nr: 1115215	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for endometriosis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 7, 1993, to October 1, 1993, with a prior period active duty for training from June 10, 1992, to October 3, 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claim currently falls under the jurisdiction of the RO in Milwaukee, Wisconsin. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Milwaukee in July 2010.  She subsequently submitted additional evidence with a written waiver of initial RO consideration of the same.

The Board notes that the claim of service connection for an acquired psychiatric disorder, to include PTSD, was originally raised as a claim for service connection for anxiety and panic attacks.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Hence, the Board has combined the separately alleged psychiatric symptoms and diagnoses into one claim of service connection for an acquired psychiatric disorder, to include PTSD.



FINDINGS OF FACT

1.  At the July 2010 Board hearing, the Veteran expressed her desire to withdraw the issue of service connection for endometriosis from appellate status.

2.  The evidence of record establishes that the Veteran's currently diagnosed acquired psychiatric disorder was precipitated by a personal assault in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with regard to the issue of service connection for endometriosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  Service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010). Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  Id.  At the July 2010 Board hearing, the Veteran testified that she wished to withdraw her appeal as to the issue of entitlement to service connection for endometriosis.  See Board Hearing Transcript (Tr.) at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of service connection for endometriosis and it is dismissed.  

Service Connection

The Veteran asserts her current acquired psychiatric disorder is the result of an in-service sexual assault.  

The Board notes that the agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As discussed below, service connection for an acquired psychiatric disorder, to include PTSD, is warranted; therefore, a full discussion of whether VA met these duties is not needed.  It is important to note, however, that the AOJ provided notice with respect to the initial disability rating and effective date elements of the claim in June 2006, consistent with current case law.

Generally, in order to establish direct service connection for an acquired psychiatric disorder other than PTSD, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD (as opposed to other acquired psychiatric disorders) requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125 (2010); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based on in-service personal assault, as in the instant case, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f) (2010).  

With regard to the first element of service connection, current disability, evidence dated during the appellate period reflects current diagnoses of bipolar disorder, anxiety disorder, somatization disorder, and PTSD.  

As for the second element of service connection, the Veteran contends she was sexually assaulted in service.  Thus, as detailed above, the record must contain service records or other credible evidence which corroborates the reported stressor.
The Veteran's service treatment records (STRs) are negative for a report of sexual assault.  However, a dental treatment record dated around the time of the event describes the Veteran as "very sensitive to touch," and the Veteran has credibly testified that she reacted this way due to fear of physical contact by a male following the assault.  See Board Hearing Tr. at 7.  Moreover, the STRs document an unexpected pregnancy following the incident, and a subsequent gynecological treatment record notes that it was "difficult to elicit reason for visit."  

Also of record is the December 2010 opinion of R.S.K., M.D., which states that the Veteran's report of a sexual assault "coincides with the onset of her numerous unfounded somatic complaints in service . . . . She has medically documented episodes of in-service behavior changes which are common to rape victims (such as pelvic pain, fear of being touched, communication problems and a need to escape)."  

The above-cited evidence serves to confirm the Veteran's claimed stressor of sexual assault.  Accordingly, the Veteran's stressor is deemed to be corroborated, and the second element of service connection is also met.

With respect to the final element of service connection, medical nexus, the in-service sexual assault has been linked to the Veteran's current acquired psychiatric disorders by her family physician, Dr. R.S.K., and her treating VA psychiatrist.  Thus, the third and final element of service connection is established.  

In summary, for the reasons and bases expressed above, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, is granted.  


ORDER

The appeal of the claim of entitlement to service connection for endometriosis is dismissed.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


